DETAILED ACTION
This FINAL action is in response to Application No. 15/286,732 originally filed 10/06/2016. The amendment presented on 03/01/2021 which provides amendments to claim 1 is hereby acknowledged. Currently Claims 1, 3-6, 8, 15-20, 33, 50-51 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 15-20, 33, 50-51 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

PRIMARY REJECTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-6, 15, 16, 20, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 hereinafter Kwak in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 hereinafter Chen and further in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 hereinafter Kim.

Consider Claim 1:
	Kwak discloses an active array organic light emitting diode (AMOLED) display, comprising: (Kwak, See Abstract.)
	an array of OLEDs divided into k groups of OLEDs, where k is an integer larger than 1, the k groups of OLEDs being organized into either rows or columns; a plurality of pixel circuits connected to the array of OLEDs, wherein each of the plurality of pixel circuits is configured to sequentially drive k OLEDs from each of the k groups of OLEDs; (Kwak, [0016], [0063], “Turning to FIG. 7, three pixels are connected to one data line and three pixels are connected to one scan line so that a total of nine pixels are displayed.  The pixels are referred to as first to ninth pixels 110a through 110i, respectively.  Each pixel may include a driving circuit 111, a switching circuit 112, and first to third OLEDs (OLED1 to OLED3).  In each pixel, the driving circuit 11 1 receives the pixel power source Vdd, the data signals, and the scan signal s1 to generate current so that the current flows to the first node A.”)
	a light emitting driver connected to the plurality of pixel circuits and configured to cause each of the k groups of OLEDs to sequentially emit light in a respective one of k sub-frame periods within the frame period; and a gate scanning driver connected to the plurality of pixel circuits and configured to provide a scan signal to sequentially scan each of the k groups of OLEDs in the respective sub-frame period within the frame period, (Kwak, [0039], “The scan driver 300 is connected to the scan lines S0 to Sn and the first, second, and third emission control lines to sequentially transmit the scan signals and the emission control signals to the image display unit 100.” See also Fig. 4.)
	wherein: each of the plurality of pixel circuits comprises: (Kwak, [0016], [0063], “Each pixel may include a driving circuit 111, a switching circuit 112, and first to third OLEDs (OLED1 to OLED3).  In each pixel, the driving circuit 11 1 receives the pixel power source Vdd, the data signals, and the scan signal s1 to generate current so that the current flows to the first node A.” See additionally Figures 10-11.)
	a capacitor, (Kwak, [0080], “Referring to FIG. 10, the pixel circuit, may include first to seventh transistors M1 to M7, first to third switching devices MR, MG, and MB, and a capacitor Cst.  Each transistor and switching device may include a source, a drain, and a gate.  The capacitor Cst may include a first electrode and a second electrode.  Since the drains and sources of the first to seventh transistors M1 to M7 and the first to third switching devices MR, MG, and MB have no physical differences, each source and drain may be referred to as a first electrode and a second electrode.”)
	a single light emitting control transistor comprising a gate electrode connected to a light emitting … signal provided by the light emitting driver, a source electrode connected to a supply voltage signal, and a drain electrode connected to a driving transistor, (Kwak, [0085], “The source of the fifth transistor M5 is connected to the pixel power source line Vdd, the drain is connected to the second node B, and the gate is connected to the first emission control line E1n so that the fifth transistor M5 selectively transmits the pixel power source to the second node B according to the emission control signal transmitted through the first emission control line E1n.”)
	the driving transistor comprising a gate electrode connected to one electrode of the capacitor, a source electrode connected to the drain electrode of the single light emitting control transistor, and a drain electrode connected to k light emitting transistors of the k OLEDs, and (Kwak, [0081], “The drain of the first transistor M1 is connected to a first node A, the source is connected to a second node B, and the gate is connected to a third node C so that current flows from the second node B to the first node A in accordance with the voltage of the third node C.”)
	 the k light emitting transistors, (Kwak, See Fig. 7 item 110a.) each of which comprising a gate electrode connected to a respective one of k light emitting signals provided by the light emitting driver, a source electrode connected to the drain electrode of the driving transistor, and a drain electrode connected to a respective one of the k (Kwak, [0064], [0065], “The first switching device MR of the first pixel 100a, the second switching device MG of the second pixel 100b, and the third switching device MB of the third pixel 100c are sequentially connected to the first emission control line E11.  The second switching device MG of the first pixel 100a, the third switching device MB of the second pixel 100b, and the first switching device MR of the third pixel 100c are sequentially connected to the second emission control line E21.  The third switching device MB of the first pixel 100a, the first switching device MR of the second pixel 100b, and the second switching device MG of the third pixel 100c are sequentially connected to the third emission control line E31.”)
	the light emitting … signal is configured to turn off the single light emitting control transistor during a charging period of each of the k sub-frame periods and turn on the single light emitting control transistor during each of the k sub-frame periods after a respective charging period; and (Kwak, [0068], “As shown in FIG. 8, the image display unit 100 first receives a first group of the first, second, and third emission control signals e11, e21, and e31, a second group of the first, second, and third emission control signals e12, e22, and e32 come next, and then a third group of the first, second, and third emission control signals e13, e23, and e33 to transmit currents to the OLEDs.  The emission control signals repeat over the first, second, and third periods T1, T2, and T3.”)
	each of the k light emitting signals is configured to coordinate with the light emitting … signal to turn on the respective light emitting transistor during a respective one of k sub-frame periods within the frame period to cause the respective OLED to emit light; (Kwak, [0068], “As shown in FIG. 8, the image display unit 100 first receives a first group of the first, second, and third emission control signals e11, e21, and e31, a second group of the first, second, and third emission control signals e12, e22, and e32 come next, and then a third group of the first, second, and third emission control signals e13, e23, and e33 to transmit currents to the OLEDs.  The emission control signals repeat over the first, second, and third periods T1, T2, and T3.”)
a plurality of scan lines operatively coupled to the array of OLEDs, wherein each of the plurality of scan lines is shared by k rows of OLEDs from each of the k groups of OLEDs when the k groups of OLEDs are organized into rows; and a plurality of data lines operatively coupled to the array of OLEDs, wherein each of the plurality of data lines is shared by k columns of OLEDs from each of the k groups of OLEDs when the k groups of OLEDs are organized into columns. (Kwak, See marked up Fig. 2 item S1 above in the response to argument section. Here it shows a scan line being shared between two rows and additionally shows sharing of the scan line between columns.)
	Kwak while teaching it was known to those of skill in the art to provide individual control switches to each respective OLED as seen in at least Figure 7 and additionally teaches providing this control signal to the light emitting control transistors for allowing a connection to VDD thus allowing current to flow to the OLED during an emission period of the respective OLED however while suggesting an individual connection to the pixel circuit in Figure 7 does not explicitly appear to teach the light emitting control signal is separate from each of the k light emitting signals and the scan signal.
	Chen however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a pixel circuit where the light emitting control transistor and the OLED transistor have separate signal connections at their respective gates such that the light emitting control signal is configured to turn on the light emitting control transistor during each of the k light emitting periods in which the respective light emitting transistor is turned on by the respective light emitting signal and thus teaches the light emitting control signal is separate from each of the k light emitting signals and the scan signal. (Chen, [0050], “At a third time point t3, the first control signal Cn and the second control signal Sn are changed to the high voltage logic level to turn off the second transistor T2 and the third transistor T3.  The third control signal EM2 and the fourth control signal EM1 are changed to the low voltage logic level to turn on the fourth transistor T4 and the fifth transistor T5.  The compensated image signal is stored in the capacitor Cst and displayed by the light-emitting element 11.”)
	Thus, (1) the prior art contained a “base” device (i.e. an OLED display utilizing a shared pixel circuit) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. using two separate signal lines for the OLED transistor and a control transistor ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. compensated image signal is stored in the capacitor and displayed by the light-emitting element).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the pixel circuit and known connection technique as taught by Chen as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. an OLED display utilizing a shared pixel circuit as taught by Kwak) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
	Kwak in view of Chen however do not specify the light emitting control signal is configured to repeatedly turn off and on the single light emitting control transistor k times during the frame period.

Kim however teaches that those having ordinary skill in the art before the effective filing date of the invention were aware to have the light emitting control signal configured to turn off the single light emitting control transistor during a charging period of each of the k sub-frame periods and turn on the single light emitting control transistor during each of the k sub-frame periods after a respective charging periods the light emitting control signal is configured to repeatedly turn off and on the single light emitting control transistor k times during the frame period. (Kim, See items EN, EN-1, EM_Tk, EM_Vk, EM_Uk, and EM_Wk in Fig. 3 and addiontally in Figure 4A-B which shows En and En-1 both triggered multiple times during 1 frame period as each figure 4 is ½ a period of an entire full frame. See also corresponding paragraphs.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a single emission control transistor as taught in Kim as and would have been utilized for the purpose of having a uniform quantity of current can be supplied to the first to fourth OLEDs even when the driving transistors Md1 and Md2 of each pixel group PX have different threshold voltages, as represented by Equation 2, because the influence of the threshold voltage difference can be reduced or eliminated.  Accordingly, it is possible to control luminance non-uniformity according to positions of the pixels PX. (Kim, [0133])

Consider Claim 3:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, wherein each of the single light emitting control transistor, the driving transistor, and the one or more light emitting transistors is a p-type thin film transistor (TFT). (Kwak, [0041], See at least Figure 3 items MR MG MB OLED1 OLED2 OLED3. See also Kim [0037].)
Consider Claim 5:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, wherein each of the plurality of pixel circuits further comprises: a switching transistor comprising a gate electrode connected to the scan line transmitting a scan signal, a source electrode connected to a data line transmitting a data signal, and a drain electrode. (Kwak, [0082], “The source of the second transistor M2 is connected to the data line Dm, the drain is connected to the second node B, and the gate is connected to the first scan line Sn so that the second transistor M2 performs a switching operation in accordance with the scan signal transmitted through the first scan line Sn to selectively transmit the data signal transmitted through the data line Dm to the second node B.” See additionally Chen Figure 1 items T3 and Sn.)
Consider Claim 6:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 5, wherein the scan signal turns on the switching transistor during each of k charging periods within the frame period to cause the capacitor to be charged at a respective level in the data signal for a respective OLED. (Kwak, [0050], “First, in the first period T1, a red data signal is transmitted through a data line.  At this time, when the red data signal is transmitted to the first node A through the first transistor M1 of the first pixel 110 by the first scan signal s1, the capacitor Cst stores the voltage corresponding to difference between the pixel power source and the data signal and the voltage corresponding to EQUATION 1 is transmitted between the gate electrode and the source electrode of the first transistor M1.”)
Consider Claim 15:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, wherein the light emitting driver comprises: a light emitting circuit configured to provide k sets of light emitting signals for the k groups of OLEDs, respectively, to the plurality of pixel circuits, wherein each of the k sets of light emitting signals causes the OLEDs in  (Kwak, [0055-0059], “A second pixel circuit is selected by the second scan signal s2 so that the red data signal is transmitted to the second pixel circuit and the current corresponding to the EQUATION 2 flows to the second node B. Current is transmitted to OLED1 of the second pixel circuit by the first emission control signal e12 so that red light is emitted.”)
Consider Claim 16:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 15, wherein the light emitting driver further comprises: a light emitting control circuit configured to provide one or more light emitting control signals to the plurality of pixel circuits, wherein each of the one or more light emitting control signals controls each of the k OLEDs to sequentially emit a light in the respective sub-frame period within the frame period. (Kwak, [0049-0060], “Referring to FIG. 4, in operation, an image display unit receives first and second scan signals s1 and s2, data signals, first, second and third emission control signals e11, e21, and e31, which are followed by first, second, and third emission control signals e12, e22, and e32.  The scan signals and the emission control signals repeat, first, second and third periods T1, T2 and T3.”)
Consider Claim 20:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, wherein the gate scanning driver is further configured to provide a plurality of scan signals to the plurality of pixel circuits, wherein each of the plurality of scan signals causes each of the k sets of OLEDs to be sequentially charged in the respective sub-frame period within the frame period. (Kwak, [0016], [0049-0060], “Referring to FIG. 4, in operation, an image display unit receives first and second scan signals s1 and s2, data signals, first, second and third emission control signals e11, e21, and e31, which are followed by first, second, and third emission control signals e12, e22, and e32.  The scan signals and the emission control signals repeat, first, second and third periods T1, T2 and T3.”)
Consider Claim 50:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 15, wherein each of the k groups of OLEDs is an entire row of the array of OLEDs. (Kwak, [0061], “FIG. 5A, FIG. 5B, and 5C illustrate first to third sub-fields included in one frame, respectively.  As illustrated in FIG. 5A, red, green, and blue light components are emitted in the first sub-field.  As illustrated in FIG. 5B, red, green, and blue light components are emitted in the second sub-field.  As illustrated in FIG. 5C, red, green, and blue light components are emitted in the third sub-field.  One row of each sub-field emits light components of the same color.  Because all of the colors are displayed in each sub-field, however, color breakup is not significant.”)
Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 and further in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 as applied to claim 1 above, and further in view of Cok et al. U.S. Patent Application Publication No. 2004/0217694 A1 hereinafter Cok.

Consider Claim 4:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, however does not appear to specify details of wherein each of the OLEDs in the array of OLEDs is a top-emitting OLED.
	Cok however teaches that it was known to those having ordinary skill in the art to apply the known technique of using a top-emitting OLED before the effective filing date  (Cok, [0030], “Referring to FIG. 4, a top-emitting OLED display having a plurality of light emitting elements includes a single layer of white light emitting material 30 formed on a substrate 20.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED display device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. a top-emitting OLED device ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. compatibility with color stripe patterns preferred for rendering text.); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See Also Figure 10 of Cok.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the top-emitting OLED technique as taught by Cok as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED as taught by Kwak in view of Chen) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claim 8 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 and further in Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 as applied to claim 1 above, and further in view of Park et al. U.S. Patent Application Publication No. 2006/0125807 A1 hereinafter Park.

Consider Claim 8:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, however does not specify wherein the k sets of OLEDs are aligned and arranged in a same column of the array of OLEDs.
	Park however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to use a single pixel circuit having a group of multiple OLEDs which are sequentially driven and teaches wherein the k sets of OLEDs are aligned and arranged in a same column of the array of OLEDs. (Park, [0039], [0040], [0055], [0068], “[0039] The first and second OLEDs are connected with one pixel circuit 110a and are positioned on a same column but on different rows.  The first and second OLEDs emit the same color.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught in view of Park and would have been used for the purpose of having the pixel circuits required can be less than a conventional display where one pixel is connected with one OLED.  Since the number of pixel circuits is reduced, it is also possible to reduce the number of scan lines, data lines, and emission control lines that transmit signals.  Therefore, it is possible to reduce the size of a scan driver and the size of a data driver, thereby it is (Park, [0159])

Consider Claim 51:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 15, wherein each of the k groups of OLEDs is an entire column of the array of OLEDs.
	Park however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to use a single pixel circuit having a group of multiple OLEDs which are sequentially driven and teaches wherein each of the k groups of OLEDs is an entire column of the array of OLEDs. (Park, [0039], [0040], [0055], [0068], “[0039] The first and second OLEDs are connected with one pixel circuit 110a and are positioned on a same column but on different rows.  The first and second OLEDs emit the same color.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught in view of Park and would have been used for the purpose of having the pixel circuits required can be less than a conventional display where one pixel is connected with one OLED.  Since the number of pixel circuits is reduced, it is also possible to reduce the number of scan lines, data lines, and emission control lines that transmit signals.  Therefore, it is possible to reduce the size of a scan driver and the size of a data driver, thereby it is possible to reduce unnecessary space.  Also, as the number of wiring lines is reduced, the aperture ratio of the light emitting display increases. (Park, [0159])

Claim Rejections - 35 USC § 103
Claims 17-19, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 and further in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1 as applied to claim 16 above, and further in view of Ohara et al. U.S. Patent Application Publication No. 2016/0012774 A1 hereinafter Ohara ‘774.

Consider Claim 17:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 16, however do not additionally detail aspects of wherein the light emitting circuit comprises k shift registers, each of which is configured to provide a respective one of the k sets of light emitting signals in response to a respective one of k enable signals.
	Ohara ‘774 however teaches those of skill in the art were aware of utilizing shift registers in order to provide signals for turning on and off their respective light emitting circuit and therefore teaches wherein the light emitting circuit comprises k shift registers, each of which is configured to provide a respective one of the k sets of light emitting signals in response to a respective one of k enable signals. (Ohara ‘774, [0163], “FIG. 4 is a block diagram showing a configuration of the source driver 200.  The source driver 200 includes an m-bit shift register 21, a register 22, a latch circuit 23, and m D/A converters (DAC) 24.  The shift register 21 has m cascade-connected registers (not shown).  The shift register 21 sequentially transfers a pulse of the source start pulse signal SSP to be supplied to a first-stage register, from an input terminal to an output terminal, based on the source clock signal SCK.  According to the pulse transfer, timing pulses DLP corresponding to the respective data lines DL are output from the shift register 21.  Based on the timing pulses DLP, the register 22 stores the display data DA.  The latch circuit 23 catches and holds the display data DA for one row which is stored in the register 22, according to the latch strobe signal LS.  The D/A converters 24 are provided for the respective data lines DL.  The D/A converters 24 convert the display data DA held in the latch circuit 23 into analog voltages.  The converted analog voltages are applied as driving video signals to all of the data lines DL (1) to DL (m) at the same time.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED Display Device as taught by Kwak in view of Chen) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. forming a pixel over an entire row of subpixels as taught by Ohara ‘774); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. the source driver does not need to change a data voltage applied to each data line DL, during a period during which k scanning signal lines are sequentially brought into the selected state and thus the power consumption of the source driver during the refresh period can be reduced. Ohara ‘774 [0210]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See additionally Ohara ‘774 in at least Figures 22-25.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the entire row technique as taught by Ohara ‘774 as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED Device as taught by Kwak in view of Chen) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 18:
Kwak in view of Chen in view of Kim in view of Ohara ‘774 discloses the AMOLED display of claim 17, wherein the light emitting control circuit comprises a shift register configured to provide the one or more light emitting control signals in response to an enable signal that is a logical disjunction of the k enable signals. (Ohara ‘774, [0188], [0194-0198], [0169-0172], “FIG. 7 is a block diagram showing a configuration of the first emission driver 401 in the present embodiment.  The first emission driver 401 is composed of a shift register 410 including n flip-flop circuits 41; an all-on control unit 420 for bringing all of the first emission lines EM1(1) to EM1(n) into the selected state; an inverter 430; and an all-off control unit 440 for bringing all of the first emission lines EM1(1) to EM1(n) into the non-selected state.  The shift register 410 and the all-on control unit 420 in the first emission driver 401 have the same configurations as the shift register 310 and the black insertion control unit 320 in the gate driver 300, respectively.  The inverter 430 inverts the logic level of the all-off signal ALL_OFF.  The all-off control unit 440 is provided with n AND circuits 44 such that the AND circuits 44 have a one-to-one correspondence with OR circuits 42 in the all-on control unit 420.  To each of the AND circuits 44, an output signal from the inverter 430 (logic inverted signal of the all-off signal ALL_OFF) and an output signal from an OR circuits 42 are inputted.  In addition, output signals from the AND circuits 44 are provided as first light-emission control signals to the first emission lines EM1.”)
Consider Claim 19:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 16, wherein the light emitting control circuit comprises one or more AND gates or OR gates, each of which being configured to provide one of the one or more light emitting control signals based on k light emitting signals from the k sets of light emitting signals.
	Ohara ‘774 however teaches those of skill in the art were aware of utilizing a light emitting control circuit to provide signals for turning on and off their respective light emitting circuit and therefore teaches wherein the light emitting control circuit comprises one or more AND gates or OR gates, each of which being configured to provide one of  (Ohara ‘774, [0169-0172], “FIG. 7 is a block diagram showing a configuration of the first emission driver 401 in the present embodiment.  The first emission driver 401 is composed of a shift register 410 including n flip-flop circuits 41; an all-on control unit 420 for bringing all of the first emission lines EM1(1) to EM1(n) into the selected state; an inverter 430; and an all-off control unit 440 for bringing all of the first emission lines EM1(1) to EM1(n) into the non-selected state.  The shift register 410 and the all-on control unit 420 in the first emission driver 401 have the same configurations as the shift register 310 and the black insertion control unit 320 in the gate driver 300, respectively.  The inverter 430 inverts the logic level of the all-off signal ALL_OFF.  The all-off control unit 440 is provided with n AND circuits 44 such that the AND circuits 44 have a one-to-one correspondence with OR circuits 42 in the all-on control unit 420.  To each of the AND circuits 44, an output signal from the inverter 430 (logic inverted signal of the all-off signal ALL_OFF) and an output signal from an OR circuits 42 are inputted.  In addition, output signals from the AND circuits 44 are provided as first light-emission control signals to the first emission lines EM1.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED Display Device as taught by Kwak in view of Chen) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. forming a pixel over an entire row of subpixels as taught by Ohara ‘774); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. the source driver does not need to change a data voltage applied to each data line DL, during a period during which k scanning signal lines are sequentially brought into the selected state and thus the power consumption of the source driver during the refresh period can be reduced. Ohara ‘774 [0210]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See additionally Ohara ‘774 in at least Figures 22-25.).
Ohara ‘774 as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED Device as taught by Kwak in view of Chen) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 33:
	Kwak in view of Chen in view of Kim discloses the AMOLED display of claim 1, however do not specify wherein each of the k groups of OLEDs comprises one or more entire rows of OLEDs.
	Ohara ‘774 however teaches a known technique of grouping OLEDs and utilizing this grouping across the entire row and therefore discloses wherein each of the k groups of OLEDs comprises one or more entire rows of OLEDs. (Ohara ‘774, [0177], [0229], [0208-0209], “In the above-described embodiment, one pixel during the pause driving mode is formed by three pixel circuits 40 in one row, as indicated by reference character 71 in FIG. 22.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED Display Device as taught by Kwak in view of Chen) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. forming a pixel over an entire row of subpixels as taught by Ohara ‘774); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. the source driver does not need to change a data voltage applied to each data line DL, during a period during which k scanning signal lines are sequentially brought into the selected state and thus the power consumption of the source driver during the refresh period can be reduced. Ohara ‘774 [0210]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See additionally Ohara ‘774 in at least Figures 22-25.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the entire row technique as taught by Ohara ‘774 as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED Device as taught by Kwak in view of Chen) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

ALTERNATE REJECTION 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-6, 15, 16, 20, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 er in view of Shin U.S. Patent Application Publication No. 2005/0264496 A1 hereinafter Shin and further in view of Kim et al. U.S. Patent Application Publication No. 2015/0022508 A1.

Consider Claim 1:
Kwak discloses an active array organic light emitting diode (AMOLED) display, comprising: (Kwak, See Abstract.)
	an array of OLEDs divided into k groups of OLEDs, where k is an integer larger than 1, the k groups of OLEDs being organized into either rows or columns; a plurality of pixel circuits connected to the array of OLEDs, wherein each of the plurality of pixel circuits is configured to sequentially drive k OLEDs from each of the k groups of OLEDs; (Kwak, [0016], [0063], “Turning to FIG. 7, three pixels are connected to one data line and three pixels are connected to one scan line so that a total of nine pixels are displayed.  The pixels are referred to as first to ninth pixels 110a through 110i, respectively.  Each pixel may include a driving circuit 111, a switching circuit 112, and first to third OLEDs (OLED1 to OLED3).  In each pixel, the driving circuit 11 1 receives the pixel power source Vdd, the data signals, and the scan signal s1 to generate current so that the current flows to the first node A.”)
	a light emitting driver connected to the plurality of pixel circuits and configured to cause each of the k groups of OLEDs to sequentially emit light in a respective one of k sub-frame periods within the frame period; and a gate scanning driver connected to the plurality of pixel circuits and configured to provide a scan signal to sequentially scan each of the k groups of OLEDs in the respective sub-frame period within the frame period, (Kwak, [0039], “The scan driver 300 is connected to the scan lines S0 to Sn and the first, second, and third emission control lines to sequentially transmit the scan signals and the emission control signals to the image display unit 100.” See also Fig. 4.)
	wherein: each of the plurality of pixel circuits comprises: (Kwak, [0016], [0063], “Each pixel may include a driving circuit 111, a switching circuit 112, and first to third OLEDs (OLED1 to OLED3).  In each pixel, the driving circuit 11 1 receives the pixel power source Vdd, the data signals, and the scan signal s1 to generate current so that the current flows to the first node A.” See additionally Figures 10-11.)
(Kwak, [0080], “Referring to FIG. 10, the pixel circuit, may include first to seventh transistors M1 to M7, first to third switching devices MR, MG, and MB, and a capacitor Cst.  Each transistor and switching device may include a source, a drain, and a gate.  The capacitor Cst may include a first electrode and a second electrode.  Since the drains and sources of the first to seventh transistors M1 to M7 and the first to third switching devices MR, MG, and MB have no physical differences, each source and drain may be referred to as a first electrode and a second electrode.”)
	a single light emitting control transistor comprising a gate electrode connected to a light emitting … signal provided by the light emitting driver, a source electrode connected to a supply voltage signal, and a drain electrode connected to a driving transistor, (Kwak, [0085], “The source of the fifth transistor M5 is connected to the pixel power source line Vdd, the drain is connected to the second node B, and the gate is connected to the first emission control line E1n so that the fifth transistor M5 selectively transmits the pixel power source to the second node B according to the emission control signal transmitted through the first emission control line E1n.”)
	the driving transistor comprising a gate electrode connected to one electrode of the capacitor, a source electrode connected to the drain electrode of the single light emitting control transistor, and a drain electrode connected to k light emitting transistors of the k OLEDs, and (Kwak, [0081], “The drain of the first transistor M1 is connected to a first node A, the source is connected to a second node B, and the gate is connected to a third node C so that current flows from the second node B to the first node A in accordance with the voltage of the third node C.”)
	 the k light emitting transistors, (Kwak, See Fig. 7 item 110a.) each of which comprising a gate electrode connected to a respective one of k light emitting signals provided by the light emitting driver, a source electrode connected to the drain electrode of the driving transistor, and a drain electrode connected to a respective one of the k OLEDs; (Kwak, [0064], [0065], “The first switching device MR of the first pixel 100a, the second switching device MG of the second pixel 100b, and the third switching device MB of the third pixel 100c are sequentially connected to the first emission control line E11.  The second switching device MG of the first pixel 100a, the third switching device MB of the second pixel 100b, and the first switching device MR of the third pixel 100c are sequentially connected to the second emission control line E21.  The third switching device MB of the first pixel 100a, the first switching device MR of the second pixel 100b, and the second switching device MG of the third pixel 100c are sequentially connected to the third emission control line E31.”)
	the light emitting … signal is configured to turn off the single light emitting control transistor during a charging period of each of the k sub-frame periods and turn on the single light emitting control transistor during each of the k sub-frame periods after a respective charging period; and (Kwak, [0068], “As shown in FIG. 8, the image display unit 100 first receives a first group of the first, second, and third emission control signals e11, e21, and e31, a second group of the first, second, and third emission control signals e12, e22, and e32 come next, and then a third group of the first, second, and third emission control signals e13, e23, and e33 to transmit currents to the OLEDs.  The emission control signals repeat over the first, second, and third periods T1, T2, and T3.”)
	each of the k light emitting signals is configured to coordinate with the light emitting … signal to turn on the respective light emitting transistor during a respective one of k sub-frame periods within the frame period to cause the respective OLED to emit light; (Kwak, [0068], “As shown in FIG. 8, the image display unit 100 first receives a first group of the first, second, and third emission control signals e11, e21, and e31, a second group of the first, second, and third emission control signals e12, e22, and e32 come next, and then a third group of the first, second, and third emission control signals e13, e23, and e33 to transmit currents to the OLEDs.  The emission control signals repeat over the first, second, and third periods T1, T2, and T3.”)
	a plurality of scan lines operatively coupled to the array of OLEDs, wherein each of the plurality of scan lines is shared by k rows of OLEDs from each of the k groups of OLEDs when the k groups of OLEDs are organized into rows; (Kwak, See marked up Fig. 2 item S1 above in the response to argument section. Here it shows a scan line being shared between two rows and additionally shows sharing of the scan line between columns.)
	Kwak while teaching it was known to those of skill in the art to provide individual control switches to each respective OLED as seen in at least Figure 7 and additionally teaches providing this control signal to the light emitting control transistors for allowing a connection to VDD thus allowing current to flow to the OLED during an emission period of the respective OLED however while suggesting an individual connection to the pixel circuit in Figure 7 does not explicitly appear to teach the light emitting control signal is separate from each of the k light emitting signals and the scan signal.
	Chen however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a pixel circuit where the light emitting control transistor and the OLED transistor have separate signal connections at their respective gates such that the light emitting control signal is configured to turn on the light emitting control transistor during each of the k light emitting periods in which the respective light emitting transistor is turned on by the respective light emitting signal and thus teaches the light emitting control signal is separate from each of the k light emitting signals and the scan signal. (Chen, [0050], “At a third time point t3, the first control signal Cn and the second control signal Sn are changed to the high voltage logic level to turn off the second transistor T2 and the third transistor T3.  The third control signal EM2 and the fourth control signal EM1 are changed to the low voltage logic level to turn on the fourth transistor T4 and the fifth transistor T5.  The compensated image signal is stored in the capacitor Cst and displayed by the light-emitting element 11.”)
	Thus, (1) the prior art contained a “base” device (i.e. an OLED display utilizing a shared pixel circuit) upon which the claimed invention can be seen as an 
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the pixel circuit and known connection technique as taught by Chen as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. an OLED display utilizing a shared pixel circuit as taught by Kwak) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
	Kwak in view of Chen however does not specify the k groups of OLEDs being organized into … columns where a plurality of data lines [are] operatively coupled to the array of OLEDs, wherein each of the plurality of data lines is shared by k columns of OLEDs from each of the k groups of OLEDs when the k groups of OLEDs are organized into columns.
	Shin however teaches that it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to share data lines and scan lines and thus teaches groups of OLEDs being organized into … columns where a plurality of data lines [are] operatively coupled to the array of OLEDs, wherein each of the plurality of data lines is shared by k columns of OLEDs from each of the k groups of (Shin, [0010], [0052], “As described above, one field is divided into two subfields, and the subfields are sequentially driven in the organic light emitting display driving method according to the first exemplary embodiment.  One organic light emitting element of two pixels of one pixel area in each subfield emits light, and the two organic light emitting elements sequentially emit light through two subfields to thus represent colors.  In addition, the number of data lines and the number of pixel drivers can be reduced since the two pixels share the data line D.sub.j and the pixel driver.  As a result, the number of integrated circuits for driving the data lines can be reduced, and the elements can be easily arranged in the pixel area.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the technique as taught in Shin for sharing data/scan lines as this was known to those of skill in the art in view of Shin and would have been utilized for the purpose of the number of data lines and the number of pixel drivers can be reduced and the number of integrated circuits for driving the data lines can be reduced, and the elements can be easily arranged in the pixel area. (Shin, [0052])
	Kwak in view of Chen in view of Shin however do not specify the light emitting control signal is configured to repeatedly turn off and on the single light emitting control transistor k times during the frame period.
	Kim however teaches that those having ordinary skill in the art before the effective filing date of the invention were aware to have the light emitting control signal configured to turn off the single light emitting control transistor during a charging period of each of the k sub-frame periods and turn on the single light emitting control transistor during each of the k sub-frame periods after a respective charging periods the light emitting control signal is configured to repeatedly turn off and on the single light emitting control transistor k times during the frame period. (Kim, See items EN, EN-1, EM_Tk, EM_Vk, EM_Uk, and EM_Wk in Fig. 3 and addiontally in Figure 4A-B which shows En and En-1 both triggered multiple times during 1 frame period as each figure 4 is ½ a period of an entire full frame. See also corresponding paragraphs.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a single emission control transistor as taught in Kim as and would have been utilized for the purpose of having a uniform quantity of current can be supplied to the first to fourth OLEDs even when the driving transistors Md1 and Md2 of each pixel group PX have different threshold voltages, as represented by Equation 2, because the influence of the threshold voltage difference can be reduced or eliminated.  Accordingly, it is possible to control luminance non-uniformity according to positions of the pixels PX. (Kim, [0133])

Consider Claim 3:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, wherein each of the single light emitting control transistor, the driving transistor, and the one or more light emitting transistors is a p-type thin film transistor (TFT). (Kwak, [0041], See at least Figure 3 items MR MG MB OLED1 OLED2 OLED3. See also Kim [0037].)
Consider Claim 5:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, wherein each of the plurality of pixel circuits further comprises: a switching transistor comprising a gate electrode connected to the scan line transmitting a scan signal, a source electrode connected to a data line transmitting a data signal, and a drain electrode. (Kwak, [0082], “The source of the second transistor M2 is connected to the data line Dm, the drain is connected to the second node B, and the gate is connected to the first scan line Sn so that the second transistor M2 performs a switching operation in accordance with the scan signal transmitted through the first scan line Sn to selectively transmit the data signal transmitted through the data line Dm to the second node B.” See additionally Chen Figure 1 items T3 and Sn.)
Consider Claim 6:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 5, wherein the scan signal turns on the switching transistor during each of k charging periods within the frame period to cause the capacitor to be charged at a respective level in the data signal for a respective OLED. (Kwak, [0050], “First, in the first period T1, a red data signal is transmitted through a data line.  At this time, when the red data signal is transmitted to the first node A through the first transistor M1 of the first pixel 110 by the first scan signal s1, the capacitor Cst stores the voltage corresponding to difference between the pixel power source and the data signal and the voltage corresponding to EQUATION 1 is transmitted between the gate electrode and the source electrode of the first transistor M1.”)
Consider Claim 15:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, wherein the light emitting driver comprises: a light emitting circuit configured to provide k sets of light emitting signals for the k groups of OLEDs, respectively, to the plurality of pixel circuits, wherein each of the k sets of light emitting signals causes the OLEDs in the respective group of OLEDs to emit lights start emitting light at the same time in the respective sub-frame period within the frame period. (Kwak, [0055-0059], “A second pixel circuit is selected by the second scan signal s2 so that the red data signal is transmitted to the second pixel circuit and the current corresponding to the EQUATION 2 flows to the second node B. Current is transmitted to OLED1 of the second pixel circuit by the first emission control signal e12 so that red light is emitted.”)
Consider Claim 16:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 15, wherein the light emitting driver further comprises: a light emitting control circuit configured to provide one or more light emitting control signals to the plurality of pixel circuits, wherein each of the one or more light emitting control signals controls each of the k OLEDs to sequentially emit a light in the respective sub-frame period within the frame period. (Kwak, [0049-0060], “Referring to FIG. 4, in operation, an image display unit receives first and second scan signals s1 and s2, data signals, first, second and third emission control signals e11, e21, and e31, which are followed by first, second, and third emission control signals e12, e22, and e32.  The scan signals and the emission control signals repeat, first, second and third periods T1, T2 and T3.”)
Consider Claim 20:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, wherein the gate scanning driver is further configured to provide a plurality of scan signals to the plurality of pixel circuits, wherein each of the plurality of scan signals causes each of the k sets of OLEDs to be sequentially charged in the respective sub-frame period within the frame period. (Kwak, [0016], [0049-0060], “Referring to FIG. 4, in operation, an image display unit receives first and second scan signals s1 and s2, data signals, first, second and third emission control signals e11, e21, and e31, which are followed by first, second, and third emission control signals e12, e22, and e32.  The scan signals and the emission control signals repeat, first, second and third periods T1, T2 and T3.”)
Consider Claim 50:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 15, wherein each of the k groups of OLEDs is an entire row of the array of OLEDs. (Kwak, [0061], “FIG. 5A, FIG. 5B, and 5C illustrate first to third sub-fields included in one frame, respectively.  As illustrated in FIG. 5A, red, green, and blue light components are emitted in the first sub-field.  As illustrated in FIG. 5B, red, green, and blue light components are emitted in the second sub-field.  As illustrated in FIG. 5C, red, green, and blue light components are emitted in the third sub-field.  One row of each sub-field emits light components of the same color.  Because all of the colors are displayed in each sub-field, however, color breakup is not significant.”)

Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 and further in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Shin U.S. Patent Application Publication No. 2005/0264496 A1 as applied to claim 1 above, and further in view of Cok et al. U.S. Patent Application Publication No. 2004/0217694 A1 hereinafter Cok.

Consider Claim 4:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, however does not appear to specify details of wherein each of the OLEDs in the array of OLEDs is a top-emitting OLED.
	Cok however teaches that it was known to those having ordinary skill in the art to apply the known technique of using a top-emitting OLED before the effective filing date of the invention and therefore teaches wherein each of the OLEDs in the array of OLEDs is a top-emitting OLED. (Cok, [0030], “Referring to FIG. 4, a top-emitting OLED display having a plurality of light emitting elements includes a single layer of white light emitting material 30 formed on a substrate 20.”)
OLED display device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. a top-emitting OLED device ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. compatibility with color stripe patterns preferred for rendering text.); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See Also Figure 10 of Cok.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the top-emitting OLED technique as taught by Cok as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED as taught by Kwak in view of Chen in view of Shin in view of Kim) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claim 8 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 and further in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view of Shin U.S. Patent Application Publication No. 2005/0264496 A1 as applied to claim 1 Park et al. U.S. Patent Application Publication No. 2006/0125807 A1 hereinafter Park.

Consider Claim 8:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, however does not specify wherein the k sets of OLEDs are aligned and arranged in a same column of the array of OLEDs.
	Park however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to use a single pixel circuit having a group of multiple OLEDs which are sequentially driven and teaches wherein the k sets of OLEDs are aligned and arranged in a same column of the array of OLEDs. (Park, [0039], [0040], [0055], [0068], “[0039] The first and second OLEDs are connected with one pixel circuit 110a and are positioned on a same column but on different rows.  The first and second OLEDs emit the same color.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught in view of Park and would have been used for the purpose of having the pixel circuits required can be less than a conventional display where one pixel is connected with one OLED.  Since the number of pixel circuits is reduced, it is also possible to reduce the number of scan lines, data lines, and emission control lines that transmit signals.  Therefore, it is possible to reduce the size of a scan driver and the size of a data driver, thereby it is possible to reduce unnecessary space.  Also, as the number of wiring lines is reduced, the aperture ratio of the light emitting display increases. (Park, [0159])

Consider Claim 51:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 15, wherein each of the k groups of OLEDs is an entire column of the array of OLEDs.
	Park however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to use a single pixel circuit having a group of multiple OLEDs which are sequentially driven and teaches wherein each of the k groups of OLEDs is an entire column of the array of OLEDs. (Park, [0039], [0040], [0055], [0068], “[0039] The first and second OLEDs are connected with one pixel circuit 110a and are positioned on a same column but on different rows.  The first and second OLEDs emit the same color.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught in view of Park and would have been used for the purpose of having the pixel circuits required can be less than a conventional display where one pixel is connected with one OLED.  Since the number of pixel circuits is reduced, it is also possible to reduce the number of scan lines, data lines, and emission control lines that transmit signals.  Therefore, it is possible to reduce the size of a scan driver and the size of a data driver, thereby it is possible to reduce unnecessary space.  Also, as the number of wiring lines is reduced, the aperture ratio of the light emitting display increases. (Park, [0159])

Claim Rejections - 35 USC § 103
Claims 17-19, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2006/0139257 A1 and further in view of Chen et al. U.S. Patent Application Publication No. 2017/0047010 A1 in view Shin U.S. Patent Application Publication No. 2005/0264496 A1 as applied to claim 16 above, and further in view of Ohara et al. U.S. Patent Application Publication No. 2016/0012774 A1 hereinafter Ohara ‘774.

Consider Claim 17:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 16, however do not additionally detail aspects of wherein the light emitting circuit comprises k shift registers, each of which is configured to provide a respective one of the k sets of light emitting signals in response to a respective one of k enable signals.
	Ohara ‘774 however teaches those of skill in the art were aware of utilizing shift registers in order to provide signals for turning on and off their respective light emitting circuit and therefore teaches wherein the light emitting circuit comprises k shift registers, each of which is configured to provide a respective one of the k sets of light emitting signals in response to a respective one of k enable signals. (Ohara ‘774, [0163], “FIG. 4 is a block diagram showing a configuration of the source driver 200.  The source driver 200 includes an m-bit shift register 21, a register 22, a latch circuit 23, and m D/A converters (DAC) 24.  The shift register 21 has m cascade-connected registers (not shown).  The shift register 21 sequentially transfers a pulse of the source start pulse signal SSP to be supplied to a first-stage register, from an input terminal to an output terminal, based on the source clock signal SCK.  According to the pulse transfer, timing pulses DLP corresponding to the respective data lines DL are output from the shift register 21.  Based on the timing pulses DLP, the register 22 stores the display data DA.  The latch circuit 23 catches and holds the display data DA for one row which is stored in the register 22, according to the latch strobe signal LS.  The D/A converters 24 are provided for the respective data lines DL.  The D/A converters 24 convert the display data DA held in the latch circuit 23 into analog voltages.  The converted analog voltages are applied as driving video signals to all of the data lines DL (1) to DL (m) at the same time.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED Display Device as taught by Kwak in view of Chen in view of Shin in view of Kim) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. forming a pixel over an entire row of subpixels as taught by Ohara ‘774); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. the source driver does not need to change a data voltage applied to each data line DL, during a period during which k scanning signal lines are sequentially brought into the selected state and thus the power consumption of the source driver during the refresh period can be reduced. Ohara ‘774 [0210]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See additionally Ohara ‘774 in at least Figures 22-25.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the entire row technique as taught by Ohara ‘774 as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED Device as taught by Kwak in view of Chen in view of Shin in view of Kim) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Consider Claim 18:
	Kwak in view of Chen in view of Shin in view of Kim in view of Ohara ‘774 discloses the AMOLED display of claim 17, wherein the light emitting control circuit comprises a shift register configured to provide the one or more light emitting control signals in response to an enable signal that is a logical disjunction of the k enable signals. (Ohara ‘774, [0188], [0194-0198], [0169-0172], “FIG. 7 is a block diagram showing a configuration of the first emission driver 401 in the present embodiment.  The first emission driver 401 is composed of a shift register 410 including n flip-flop circuits 41; an all-on control unit 420 for bringing all of the first emission lines EM1(1) to EM1(n) into the selected state; an inverter 430; and an all-off control unit 440 for bringing all of the first emission lines EM1(1) to EM1(n) into the non-selected state.  The shift register 410 and the all-on control unit 420 in the first emission driver 401 have the same configurations as the shift register 310 and the black insertion control unit 320 in the gate driver 300, respectively.  The inverter 430 inverts the logic level of the all-off signal ALL_OFF.  The all-off control unit 440 is provided with n AND circuits 44 such that the AND circuits 44 have a one-to-one correspondence with OR circuits 42 in the all-on control unit 420.  To each of the AND circuits 44, an output signal from the inverter 430 (logic inverted signal of the all-off signal ALL_OFF) and an output signal from an OR circuits 42 are inputted.  In addition, output signals from the AND circuits 44 are provided as first light-emission control signals to the first emission lines EM1.”)
Consider Claim 19:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 16, wherein the light emitting control circuit comprises one or more AND gates or OR gates, each of which being configured to provide one of the one or more light emitting control signals based on k light emitting signals from the k sets of light emitting signals.
	Ohara ‘774 however teaches those of skill in the art were aware of utilizing a light emitting control circuit to provide signals for turning on and off their respective light emitting circuit and therefore teaches wherein the light emitting control circuit comprises one or more AND gates or OR gates, each of which being configured to provide one of the one or more light emitting control signals based on k light emitting signals from the k sets of light emitting signals. (Ohara ‘774, [0169-0172], “FIG. 7 is a block diagram showing a configuration of the first emission driver 401 in the present embodiment.  The first emission driver 401 is composed of a shift register 410 including n flip-flop circuits 41; an all-on control unit 420 for bringing all of the first emission lines EM1(1) to EM1(n) into the selected state; an inverter 430; and an all-off control unit 440 for bringing all of the first emission lines EM1(1) to EM1(n) into the non-selected state.  The shift register 410 and the all-on control unit 420 in the first emission driver 401 have the same configurations as the shift register 310 and the black insertion control unit 320 in the gate driver 300, respectively.  The inverter 430 inverts the logic level of the all-off signal ALL_OFF.  The all-off control unit 440 is provided with n AND circuits 44 such that the AND circuits 44 have a one-to-one correspondence with OR circuits 42 in the all-on control unit 420.  To each of the AND circuits 44, an output signal from the inverter 430 (logic inverted signal of the all-off signal ALL_OFF) and an output signal from an OR circuits 42 are inputted.  In addition, output signals from the AND circuits 44 are provided as first light-emission control signals to the first emission lines EM1.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED Display Device as taught by Kwak in view of Chen in view of Shin in view of Kim) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. forming a pixel over an entire row of subpixels as taught by Ohara ‘774); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. the source driver does not need to change a data voltage applied to each data line DL, during a period during which k scanning signal lines are sequentially brought into the selected state and thus the power consumption of the source driver during the refresh period can be reduced. Ohara ‘774 [0210]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See additionally Ohara ‘774 in at least Figures 22-25.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the entire row technique as taught by Ohara ‘774 as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED Device as taught by Kwak in view of Chen in view of Shin in view of Kim) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 33:
	Kwak in view of Chen in view of Shin in view of Kim discloses the AMOLED display of claim 1, however do not specify wherein each of the k groups of OLEDs comprises one or more entire rows of OLEDs.
	Ohara ‘774 however teaches a known technique of grouping OLEDs and utilizing this grouping across the entire row and therefore discloses wherein each of the k groups of OLEDs comprises one or more entire rows of OLEDs. (Ohara ‘774, [0177], [0229], [0208-0209], “In the above-described embodiment, one pixel during the pause driving mode is formed by three pixel circuits 40 in one row, as indicated by reference character 71 in FIG. 22.”)
	Thus, (1) the prior art contained a “base” device (i.e. OLED Display Device as taught by Kwak in view of Chen in view of Shin in view of Kim) upon which the claimed  forming a pixel over an entire row of subpixels as taught by Ohara ‘774); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. the source driver does not need to change a data voltage applied to each data line DL, during a period during which k scanning signal lines are sequentially brought into the selected state and thus the power consumption of the source driver during the refresh period can be reduced. Ohara ‘774 [0210]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. See additionally Ohara ‘774 in at least Figures 22-25.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the entire row technique as taught by Ohara ‘774 as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. OLED Device as taught by Kwak in view of Chen in view of Shin in view of Kim) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2021. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at 
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael J Jansen II/Primary Examiner, Art Unit 2626